Citation Nr: 1101097	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury to include as due to service-connected residuals of a 
left ankle dislocation.

2.  Entitlement to a disability evaluation in excess of 20 
percent for bursitis of the right shoulder.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a flexion deformity of the right index finger distal 
interphalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from October 1968 to 
August 1972, and from February 1974 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the Veteran was scheduled for an October 
2010 Videoconference Hearing at the VA Regional Office in 
Huntington, West Virginia.  The Veteran failed to appear for the 
scheduled hearing and no good cause was given for such failure to 
appeal, barring a future hearing.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  A right knee injury is not related to service and was not 
caused or aggravated by a service-connected disability.

2.  Bursitis of the right (major) shoulder has been manifested by 
limitation of motion which most closely approximates the shoulder 
level and objective evidence of pain on movement.

3.  The right index finger disorder is manifested by extension is 
limited by more than 30 degrees.  Ankylosis is not found and 
there is no evidence of impairment which warrants an 
extraschedular rating.   


CONCLUSIONS OF LAW

1.  A right knee injury was not incurred in or aggravated by 
active service nor is a right knee injury proximately due to or 
aggravated by service-connected left ankle disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.310 (2010).

2.  The criteria for a disability evaluation of 30 percent, but 
no higher, for bursitis of the right shoulder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

3.  The criteria for a disability evaluation in excess of 10 
percent for a flexion deformity of the right index finger distal 
interphalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
June 2005 correspondence of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was provided 
notice of how VA determines disability ratings and effective 
dates in a December 2008 correspondence.  The Veteran's claim for 
an increased rating for bursitis of the right shoulder was 
readjudicated in a February 2009 Supplemental Statement of the 
Case and the issue of an increased rating for a right finger 
deformity was readjudicated in a February 2009 rating decision.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
Although the RO did not readjudicate the issue of service 
connection for a right knee after it provided notice regarding 
how VA decides disability ratings and effective dates, this 
question is rendered moot because of the denial of the underlying 
claim.  The Veteran was informed as to what the evidence must 
show for a secondary claim based on 38 C.F.R. § 3.310 in a 
December 2008 correspondence.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his right 
knee disorder.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 

In an October 2010 informal hearing presentation, the Veteran 
asserted that he had not been afforded due process because a 
supplemental statement of the case was not issued after he failed 
to attend his Videoconference Hearing.  Regarding this matter, 
the Board notes that a supplemental statement of the case is to 
be furnished by the agency of original jurisdiction to inform the 
appellant of any material changes in, or additions to, the 
information included in the Statement of the Case.  38 C.F.R. 
§ 19.31(a).  

A supplemental statement of the case is to be furnished pursuant 
to a remand from the Board where the agency of original 
jurisdiction develops the evidence or cures a procedural defect.  
Here, as noted, in June 2010, the Board remanded the issues on 
appeal in order to afford the Veteran a Board Hearing.  The Board 
did not, however, request any further development from the agency 
of original jurisdiction nor did it receive additional evidence, 
either in the form of new documented evidence or testimony.  
Accordingly, there have been no material changes in or additions 
to the information included in previous decisions made by the 
agency of original jurisdiction and an additional supplemental 
statement of the case is wholly unnecessary.  38 C.F.R. 
§ 19.31(c).

Service Connection-Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Residuals of a Right Knee Injury-Factual Background and 
Analysis

Service treatment records reveal a report of normal knees in the 
Veteran's June 1970 report of medical examination for enlistment.  
A treatment record dated in July 1974 noted that the Veteran 
sustained a right knee injury four to five months prior and 
experienced recurrent pain, there was no ligamentous instability 
shown.  The Veteran's September 1989 report of medical 
examination for separation noted normal lower extremities.  

A private hospital operative record dated in April 1996 noted 
that the Veteran underwent  surgery in order to repair a medial 
meniscus tear and an anterior cruciate ligament tear of the right 
knee.  It was noted that the Veteran had complained of pain and 
swelling in the right knee and that he had had multiple injuries 
to the knee before but did not remember any specific trauma.  The 
Veteran could only relate the beginning of his pain to sled 
riding.  A February 1998 private hospital operative report noted 
chronic tear of the anterior cruciate ligament and recent 
reinjury and medial meniscus tear and a large articular cartilage 
injury of the right knee.  It was noted that the Veteran's recent 
injury was due to anterior cruciate ligament instability.  

In a March 2004 statement in support of his claim, the Veteran 
asserted that his right knee disorder was secondary to a service-
connected left leg disability as the Veteran had to compensate 
for his left leg with overuse of his right knee.  

The Veteran's June 2005 QTC examiner stated that the Veteran's 
legs were 78 centimeters bilaterally and that there was no 
evidence of abnormal weight bearing of the feet.  

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection.  
The Board notes that the Veteran clearly has a present 
disability.  The evidence of record, however, fails to show that 
the Veteran's present right knee disability is in any way related 
to his service.

Significantly, the Veteran's service treatment records do note a 
right knee injury in 1974.  The Veteran's separation examination 
notes painful joints but also notes normal lower extremities 
suggesting that any right knee injury had healed by the time of 
discharge.  The evidence does not contain a single medical 
opinion which links the Veteran's right knee disorder to service 
or to his left ankle disability.  

The Veteran asserts in part that his right knee disorder is due 
to an in-service knee injury, and as a lay person he is competent 
to report observable symptoms such as knee pain.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Further, in some circumstances, lay 
evidence may help to establish service connection through a 
demonstration of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this 
case, however, the evidence fails to show regular complaints of 
or treatment for a right knee condition nor has the Veteran 
asserted that he has experienced continuous difficulty with his 
right knee since service.  Instead, the evidence has demonstrated 
that the Veteran first experienced right knee pain in 1996 which 
was believed to be due to a sledding injury.  Operative notes 
from February 1998 further note that the Veteran's anterior 
cruciate ligament  instability caused his second injury.  This is 
significant in that the Veteran's service treatment records note 
that no ligamentous instability was found after the Veteran's 
1974 injury, suggesting that the Veteran's 1998 and 1996 injuries 
were unrelated to his service and the cause of his right knee 
disorders.  Accordingly, a showing of continuity has not been 
demonstrated. 

Finally, the Board notes the Veteran's assertion that his right 
knee disorder is secondary to his service-connected left ankle 
disability.  The Veteran, as noted, is competent to report on 
that which he has personal knowledge.  In this regard, however, 
where the question of etiology goes beyond a simple and 
immediately observable cause-and-effect relationship, he is not 
competent to render an opinion of etiology in this particular 
case.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As absolutely none 
of the evidence beyond the Veteran's opinion has even suggested a 
correlation between the Veteran's right knee and his service-
connected left ankle, the claim for service connection on a 
secondary basis must fail.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

Increased Ratings-Laws and Regulations Generally

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The analysis in this decision is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.


Increased Rating for Bursitis of the Right Shoulder-Laws 
and Regulations 

Disabilities of the shoulder and arm are rated under Diagnostic 
Codes 5200 through 5203.  A distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  In 
the instant case, examination reports reflect the Veteran is 
right handed, which means his right shoulder is his major 
shoulder.  The RO assigned the initial evaluation under 
Diagnostic Code 5201 based on a limitation of motion.  Diagnostic 
codes 5200, 5202 and 5203 will not be discussed here as the 
Veteran has not demonstrated such pathology as ankylosis or 
impairment of the humerus, clavicle or scapula such that would 
merit consideration under these additional codes.  See 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5201  provides that motion limited at the 
shoulder level warrants a 20 percent rating for either arm.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating for the major arm.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.   
 
Normal range of motion on both forward flexion (elevation) and 
abduction for the shoulder is 0 to 180 degrees, and 0 to 90 
degrees on internal and external rotation. See 38 C.F.R. § 4.71a, 
Plate I. 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  




Bursitis of the Right Shoulder-Factual Background and 
Analysis

In a March 1992 rating decision, the Veteran was granted service 
connection for bursitis with degenerative changes in the right 
shoulder with a noncompensable disability rating.  A July 1993 
rating decision increased the Veteran's disability evaluation to 
20 percent disabling from December 1992.  In December 2003, the 
Veteran indicated that the severity of his right shoulder 
disorder had increased and in a November 2005 rating decision, 
his 20 percent disability rating was continued.  
In a March 2004 statement, the Veteran stated that he had lost 
considerable strength in his right arm due to his in service 
injury and had to use his left arm in its place.  
In June 2005, the Veteran was afforded a QTC examination.  During 
this examination, the Veteran stated that he was injured while in 
service and that he experienced stiffness, pain and limited 
motion in the right shoulder since his injury.  There was no 
reported lost time of work.  
Examination of the shoulder was within normal limits without 
evidence of ankylosis.  Range of motion was flexion to 70 degrees 
and abduction to 80 degrees.  External and internal rotation were 
to 90 degrees.  It was noted that although pain limited the 
Veteran's range of motion there was no limitation of motion 
secondary to fatigue, weakness, lack of endurance or 
incoordination.  
In January 2009 the Veteran was afforded a VA examination in 
which it was noted that the Veteran took anti-inflammatories and 
steroid injections for his bursitis.  The Veteran stated that his 
shoulder symptoms were progressively worse.  It was noted that 
there was a deformity of the right shoulder as well as pain, 
stiffness and weakness without dislocation or subluxation and 
flare-ups.  The Veteran reported that he decreased his activities 
using his right arm and had increased trouble sleeping due to 
flare-up.  Range of motion studies revealed flexion and abduction 
to 85 degrees, internal rotation to 70 degrees and external 
rotation to 90 degrees.  
There was objective evidence of pain following repetitive motion 
and decreased limitation of motion after repetitive motion with 
flexion to 85 degrees, abduction to 75 degrees and internal 
rotation to 65 degrees and external rotation to 85 degrees.  
Joint ankylosis was not reported.  There was no impairment or 
malunion of the humerus noted.
The Board finds, for the reasons discussed below, that a higher 
disability rating is warranted based on additional limitation of 
motion due to pain.  38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 
204-07.  
The Veteran's range of motion studies revealed flexion and 
abduction to 85 degrees, internal rotation to 70 degrees and 
external rotation to 90 degrees.  Accordingly, in this case, the 
evidence fails to show motion limited to midway between the side 
and shoulder level.  The evidence does demonstrate, however, a 
deformity of the right shoulder as well as marked observed 
impairment of movement as due to pain.  Thus, while the evidence 
does not demonstrate the limitation of movement necessary for a 
higher 30 percent rating, the Board finds that the additional 
limitation of function after repetitive movement due to observed 
pain warrants a such a rating.    

Finally, while the Board finds that a 30 percent rating is in 
order so that the Veteran's pain on movement is appropriately 
acknowledged, the limitation of motion and that the functional 
loss demonstrated does not warrant a rating in excess of 30 
percent.  In this regard, the evidence does not show that there 
is limitation of motion to 25 degrees from the side.

Increased Rating for a Flexion Deformity of the Right 
Index Finger Distal Interphalangeal Joint-Laws and 
Regulations

For limitation of motion of individual digits, a noncompensable 
disability evaluation is warranted where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.

A 10 percent disability rating is warranted where there is a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger flexed to 
the extent possible, or; with extension limited by more than 30 
degrees.

In March 1992, the Veteran was granted service connection for 
deformity of the right index finger with a noncompensable 
disability evaluation.  In December 2003 the Veteran indicated 
that he was entitled to a compensable rating.  A November 2005 
rating decision continued the noncompensable rating.  In a 
February 2009 rating decision, however, the RO increased the 
Veteran's disability rating for his right index finger disorder 
to 10 percent, the highest possible rating for an individual 
finger disorder.  Accordingly, in order for the Veteran to 
receive a higher disability rating in this case, it must be shown 
that an extraschedular rating is in order.  

In his March 2004 statement in support of his claim, the Veteran 
stated that he injured his index finger while playing flag 
football and that his finger was now crooked and hurt a great 
deal on cold or wet days.  

At the Veteran's June 2005 QTC examination, it was noted that the 
Veteran had a twisting accident to his finger after a football 
injury.  He complained of near-constant stiffness and pain in the 
distal phalanx of the index finger.  Impairment was noted as 
secondary to the swelling and pain as well as decreased range of 
motion in the distal interphalangeal joint of the finger.  It was 
noted that no work was lost due to this disorder.  Examination of 
the index finger revealed distal interphalangeal joint flexion to 
10 degrees.  Mild degenerative joint disease in the distal 
interphalangeal joint of the right index finger was noted after 
x-ray reports were studied.  

At his January 2009 VA examination, the Veteran reported that his 
pain had increased over the last five years and that he 
experienced, pain, limited motion, swelling, deformity, weakness 
and stiffness in the right index finger.  The Veteran reported 
that he used his left hand more than his right due to this 
injury.  Range of motion studies found objective evidence of pain 
with extension of the distal interphalangeal joint to 50 degrees 
and no gap between the index finger and the proximal transverse 
crease of the hand.  It was noted that there was no ankylosis.  

As noted above, the Veteran is presently in receipt of a 10 
percent disability rating for his right index finger disorder, 
the highest available schedular rating.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5229.  Accordingly, in order to receive a higher 
disability evaluation for this disorder, it must be shown that 
the evidence presents such an exceptional disability picture that 
schedular evaluations are inadequate.  In this case however, 
there is no evidence whatsoever that the rating criteria do not 
appropriately describe the Veteran's disability picture.  
Further, the evidence is silent as to marked interference with 
employment, frequent periods of hospitalization or any other 
factors which might place the Veteran's symptoms outside of the 
schedular criteria.  Accordingly, an extraschedular rating is not 
in order.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  


ORDER

Service connection for residuals of a right knee injury to 
include as due to service-connected residuals of a left ankle 
dislocation is denied.

Entitlement to an evaluation of 30 percent, but not higher, for 
bursitis of the right shoulder is granted.

Entitlement to an evaluation in excess of 10 percent for a 
flexion deformity of the right index finger distal 
interphalangeal joint is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


